DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7-9, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitrosky et al. (US 2015/0174342 A1) in view of Bochenko et al. (US 8,945,066 A1).

With regard to claim 1, Mitrosky discloses An injection device (Fig. 1) comprising: a cartridge (112) configured to hold a volume of fluid, the cartridge having a proximal end (plunger end at 116) and a distal end (needle end at 120) through which fluid is dispensed; a stopper (124) disposed in the cartridge and configured to move from the proximal end to the distal end to cause the fluid to be dispensed through the distal end of the cartridge ; and an electronic device (136) disposed at the distal end of the cartridge , the electronic device comprising an emitter (piezoelectric transducer that transmits a signal through the body of the syringe toward the stopper, [0021], [0024]) configured to transmit a signal toward the stopper a receiver (136 receives the reflected signal that was reflected off the stopper [0024]) configured to receive reflections of the signal from the stopper ([0024]) and a controller (108) configured to wirelessly transmit data related to a position of the stopper in the cartridge ([0027], controller 108 has wireless access to the an external storage device. Additionally, in another embodiment with similar features, the control module includes components that are configured for wireless communication [0030], [0043] Controller determines the position of the barrel in turn  by recording how much dosage was delivered [0026]).
However Mitrosky does not disclose a cartridge housing configured to hold the cartridge. 
Bochenko teaches cartridge (Fig. 2a, element 20) configured to hold a volume of fluid; a cartridge housing (4) configured to hold the cartridge (see where 13 is located the well that cartridge 20 is inserted); a stopper disposed in the cartridge (triangle shaded element within 20); and an electronic device disposed at the distal end of the cartridge comprising an emitter (18) configured to transmit a signal through a portion of the cartridge housing toward the stopper (18 is located within element 4 and emits through the boundary of element 4; Col 18, line 18- Col 19, line 10) and a controller configured to wirelessly transmit data (34) related to the cartridge (Col 18, line 18- Col 19, line 10). While the emitter of Bochenko is not explicitly used to detect a position of the stopper, the emitter of Mitrosky can be used in place of that in Bochenko in order to detect the position of the stopper. 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mitrosky with the cartridge housing as taught by Bochenko for the purpose of supporting the cartridge during delivery of the medication to the patient (Col 1, lines 48-62).
	
With regard to claim 2, Mitrosky discloses wherein the cartridge comprises a material that allows the signal and the reflections of the signal to pass through (signals are shown by arrows in Fig. 1, the material clearly allows the signals to pass through). 
claim 3, Mitrosky discloses wherein the material comprises a transparent material (as seen in Fig. 1, plunger, stopper can be seen through the barrel 112).
With regard to claim 4, Mitrosky discloses wherein the emitter is an acoustic device and the signal comprises acoustic waves ([0021]).
With regard to claim 5, Mitrosky discloses wherein the emitter is an ultrasonic emitter and the signal comprises ultrasound waves ([0024]).
With regard to claim 7, Mitrosky discloses wherein the electronic device is integrated with a cartridge housing of the injection device ([0021] 136 can be embedded).
With regard to claim 8, Mitrosky discloses wherein the electronic device is detachable from a cartridge housing of the injection device ([0021], 136 can be attached separately from the housing). 
With regard to claim 9, Mitrosky discloses wherein the electronic device is configured to clip to the cartridge housing of the injection device (the language configured to only implies the electronic device must be able to be clipped to the housing. Because Mitrosky teaches that the electronic device 136 can be attached to the housing rather than embedded, it would further suggest that 136 could be clipped as the means of attachment).
With regard to claim 13, Mitrosky discloses where the electronic device comprises memory storage medium configured to store data related to a position of the stopper ([0030], memory can be included in the control device). 
With regard to claim 14, Mitrosky discloses wherein the controller is configured to calculate a volume of dispensed fluid based on the data related to a position of the stopper ([0022]). 
With regard to claim 15-17, Mitrosky discloses wherein the emitter is configured to emit a signal at an angle between a minimum angle of 0 degrees and a maximum angle of between 0 and 90/20 and 70/55 and 65 degrees to a longitudinal axis of the cartridge (see arrows shown in Fig. 1 indicating the signal that is emitted. The lines run parallel with the longitudinal axis of the cartridge and thus at a 0 degree angle with respect to the longitudinal axis of the cartridge). 
With regard to claim 18, Mitrosky discloses wherein an end of the stopper that faces the emitter and the receiver comprises a reflective material ([0021]).
claim 19, Mitrosky discloses wherein the reflective material comprises a metal ([0021], metallic foil or aluminum). 
With regard to claim 20, Mitrosky discloses wherein the controller is configured to calculate a volume dispensed through the cartridge ([0022], [0023]). 




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitrosky et al. (US 2015/0174342 A1) in view of Whalley et al. (US 2015/0085286 A1).
With regard to claim 6, Mitrosky discloses the claimed invention except for using light signals. 
Whalley teaches a similar device that sends a signal through the drug delivery device and then is reflected and received in order to determine the volume of drug in the injection device. Whalley further teaches that the signals used are light sources and the emitter sends light waves ([0025]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the emitter of Mitrosky with the light emitter as taught by Whalley because the substitution of one emitter for another is well known in the art and would not alter the overall function of the device ([0025]). 

Claim 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitrosky et al. (US 2015/0174342 A1) in view of Schleicher et al. (US 2017/0312430 A1). 
With regard to claim 10-12, Mitrosky discloses the claimed invention except for explicitly disclosing a battery. 
Schleicher teaches an injection device that sends out a signal within the cartridge that is reflected at one end of the cartridge in order to determine the volume within the device (see Fig. 1b, housing cartridge 147 with emitter 115 and a controller within 117). This is similar to the functionality of Mitrosky. Schleicher further teaches the controller includes a batter to power the controller ([0022], [0030]). Further, the battery would be electrically connected via leads as the two ends of the battery could be considered leads having a positive and negative for electrically connecting it to the rest of the cartridge elements).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mitrosky with the batter as taught by Schleicher for the purpose of powering the controller using a portable power source ([0022], [0030]). Further the use of batteries is well known in the art. 
Allowable Subject Matter
Claims 23-25 are allowed.
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It appears if Applicant were to further define the cartridge housing in relation to emitter, the current rejection could be overcome. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783